DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/2/22 has been entered.

Response to Arguments
The reply filed 3/2/22 has been entered. 

Applicant’s amendments have necessitated the new grounds of rejection presented below. Specifically Walker (US 20100024889 A1) is now newly incorporated to address the newly recited limitation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 20150060084 A1), in view of Walker (US 20100024889 A1), further in view of Veit (US 20150021019 A1), further in view of Richards (US 20070246212 A1).

	Regarding claim 1, Moen teaches a system for controlling flow within a wellbore, comprising:  
a sand screen assembly deployable in the wellbore (Fig 1, sand screen assembly 22), the sand screen assembly comprising a base pipe (Fig 1, pipe 26), , and a flow control device positioned in fluid communication with the sand screen (Fig 1, Fig 2, flow control device 32 permit flow from the sand screen at 40), the flow control device comprising:  
a production circuit having arrays of fluid nozzles (Fig 2, flow regulation elements 50 and 46; Para 0029, those flow regulation elements may be nozzles) and associated viscosity switch controlling flow from the sand screen to an interior of the base pipe (Fig 2, valve 62); and  
a metering circuit having a filter (Para 0022, Fig 1, “the filter media 24”), a viscosity pressure loss device (Fig 2, Para 0026 flow regulation element 48 may be tubes which would result in frictional pressure losses as it flows; this would be a viscosity dependent pressure loss), a metering orifice (Fig 2, flow regulation element 52; Para 0029, flow regulation element 52 may a nozzle which is broadly construed as being a metering orifice as it is an opening which influences the amount of fluid flowing through the flow control device) positioned sequentially, the associated viscosity switch opening or closing depending on the viscosity of the fluid flowing through the viscosity pressure loss device and the arrays of fluid nozzles (Para 0027, the system including flow control nozzles 50 and 46 and the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”, as discussed above). 
Moen is not explicit on a sand screen deployable within the wellbore concurrently with the base pipe. 
Walker teaches a sand screen deployable within the wellbore concurrently with the base pipe (Fig 1, additional sand screen 72 of the sand screen assembly 70, this is positioned around the base pipe as seen in Fig 1. By virtue of its attachment the entire assembly must be run in hole together).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by using the multi-layer sand screen assembly as disclosed by Walker because it is “premium-type sand control screen” (Para 0041). The examiner notes that as modified the filter media would be element 74. 
Moen as modified by Walker teaches and wherein the filter is located in an annular space between the sand screen and the base pipe (Fig 8, Fig 1 of Walker, the filter 74 is located between the sand screen/outer shroud 72, Fig 1 of Walker, pipe 24; see also Fig 1 of Moen where, as modified, having an additional layer to element 24 would result in the filter having the recited positioning).
While Moen teaches there is “at least one flow control device 32” with each screen assembly with “a plurality of base pipe ports 34” (Para 0023), Moen is not explicit on a plurality of associated viscosity switches. 
Veit teaches a plurality of associated viscosity switches (Fig 2B-Fig 3, Para 0027, “flow control assembly 120 houses one or more valves depicted as autonomous closure mechanisms 122”; each of the “more” than one valves is a viscosity switch; Para 0028, there may be “any number of autonomous closure mechanisms 122”. Abstract, these are also viscosity controlled valving devices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by having a plurality of associated viscosity switches as disclosed by Veit because Veit makes clear that having a plurality of the viscosity switches/valves can be predictably implemented in a downhole flow control device (Para 0027-0028). Further having an additional flow control device would allow additional hydrocarbon fluid to be processed and increasing valuable fluid produced from the reservoir.  As modified, the examiner merely proposes to utilize a plurality of the viscosity switches as suggested by Veit, but preserve the functionality and relative positioning of the analogous viscosity switch 62 of Moen. 
Moen as modified is silent on a check valve positioned sequentially. 
Richards teaches a check valve positioned at the opening before the production pipe (Fig 2, Para 0028, the opening 26 may have a check valve positioned in it; as a modification to Moen, the check valve would be located at Moen’s opening 34 in Fig 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by having a check valve as disclosed by Richards because having a check valve at the orifice would prevent fluid intended to be in the production bore from flowing towards the annulus and potentially damaging the intermediate components. 

Regarding claim 2, Moen further teaches wherein the arrays of fluid nozzles comprise a pair of arrays (Fig 2, flow regulation elements 50 and 46 i.e. a pair of arrays; Para 0029, those flow regulation elements may be nozzles. The examiner notes that this is consistent with applicant’s usage of “pair of arrays” as being e.g. two nozzle orifices, see Fig 5, elements 30 and 32).  

Regarding claim 4, while Moen teaches that the flow control devices may include “tubes” (Fig 2, Para 0026) and as construed that the viscosity pressure loss device is at least one such tube (see claim 1), Moen is not explicit on wherein the viscosity pressure loss device comprises a series of fluid passage restrictions.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by having a plurality of tubes as opposed to a singular tube resulting in a series of fluid passage restriction since it has been held that a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” see MPEP 2144.04(VI)(B). Further having a plurality of fluid tubes would allow additional hydrocarbon fluid to be processed and increasing valuable fluid produced from the reservoir.   

Regarding claim 5, Moen further teaches wherein the viscosity switches are located within an outer housing and externally of the base pipe (Fig 1, viscosity switches are located within flow control device 32 and is outside of the base pipe 26, but, within the housing defined by e.g. the bracket of the screen assembly 22 seen in the figure).  

Regarding claim 6, Moen further teaches wherein the arrays of fluid nozzles and the associated viscosity switches utilize pressure differentials which close the viscosity switches in the presence of a gas flow (Para 0024, the device is “configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid” and “configured to optimize a flow of oil versus gas”; Para 0027, the system including flow control nozzles 50 and 46 and the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”).  

Regarding claim 7, Moen further teaches wherein the arrays of fluid nozzles and the associated viscosity switches utilize pressure differentials which close the viscosity switches in the presence of a water flow (Para 0024, “configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid” and “configured to optimize a flow of […] oil versus water; Para 0027, the system including flow control nozzles 50 and 46 and the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”).  

Regarding claim 8, Moen further teaches wherein the associated viscosity switches each comprise a plug mounted on a diaphragm (Fig 3-4, valve 62 is shown as having a valve piston structure with a diaphragm being the thin portion between the two block ends and the plug being the right block obstructing flow in Fig 4).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 20150060084 A1), in view of Walker (US 20100024889 A1), further in view of Veit (US 20150021019 A1), further in view of Richards (US 20070246212 A1), further in view of Gaudette (US 20090101342 A1).

Regarding claim 3, Moen as modified is silent on wherein the viscosity pressure loss device comprises a bead filled tube.  
	Gaudette teaches a viscosity pressure loss device comprises a bead filled tube (Para 0023 a conduit is filled with “granular element such as […] beads” which yields “the desired permeability for a selected pressure drop”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen as modified by using a bead filled tube as disclosed by Gaudette because Gaudette describes a bead filled tube as an alternative means for constructing a pressure loss device instead of other tubes such as a small diameter capillary tube (Para 0023 of Gaudette).  

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 20150060084 A1), in view of Walker (US 20100024889 A1).

Regarding claim 9, Moen teaches a system deployable in a wellbore, the system comprising:  
a well completion having a sand screen assembly that when deployed in the wellbore, allows well fluid may flow from an exterior to an interior production flow passage during production of the well fluid (Fig 1, Para 0022 is a part of well completion assembly 20 in a wellbore; sand screen assembly 22 permits flow from the exterior formation into an interior defined by base pipe 36), the sand screen assembly comprising:
a base pipe (Fig 1, base pipe 36)
a flow control device (Fig 1, Fig 2, flow control device 32 permit flow from the sand screen at 40) having:  
a production circuit through which the well fluid flows to the interior production flow passage (Fig 2, production circuit includes at least flow regulation elements 50 and 46; Para 0029, those flow regulation elements may be nozzles; and valve 62); and  
a metering circuit which automatically responds to viscosity of the well fluid to cause the production circuit to allow or block flow of the well fluid to the interior production flow passage (Fig 2, meter circuit comprising at least regulation elements 48 and 52, pressure path segments 58 and 60; Para 0027 these elements and the pressure passages 58 and 60 in particular causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”; Para 0024 “flow control device or devices 32 may be used to automatically change flow performance of the well completion system 20 as fluid properties change. For example, the flow control device or devices 32 may be configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid”).  
wherein the metering circuit comprises a filter (Para 0022, Fig 1, “the filter media 24”), viscosity pressure loss device (Fig 2, Para 0026 flow regulation element 48 may be a tube which would result in frictional pressure losses as it flows; this would be a viscosity dependent pressure loss), and a metering orifice positioned sequentially (Fig 2, flow regulation element 52; Para 0029, flow regulation element 52 may a nozzle which is broadly construed as being a metering orifice as it is an opening which influences the amount of fluid flowing through the flow control device and it is positioned sequentially after 48). 
Moen is not explicit on a sand screen deployable within the wellbore concurrently with the base pipe. 
Walker teaches a sand screen deployable within the wellbore concurrently with the base pipe (Fig 1, additional sand screen 72 of the sand screen assembly 70, this is positioned around the base pipe as seen in Fig 1. By virtue of its attachment the entire assembly must be run in hole together).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by using the multi-layer sand screen assembly as disclosed by Walker because it is “premium-type sand control screen” (Para 0041). The examiner notes that as modified the filter media would be element 74. 
Moen as modified by Walker teaches and wherein the filter is located in an annular space between the sand screen and the base pipe (Fig 8, Fig 1 of Walker, the filter 74 is located between the sand screen/outer shroud 72, Fig 1 of Walker, pipe 24; see also Fig 1 of Moen where, as modified, having an additional layer to element 24 would result in the filter having the recited positioning).

Claims 10, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 20150060084 A1), in view of Walker (US 20100024889 A1), further in view of Veit (US 20150021019 A1).

Regarding claim 10, Moen further teaches wherein the production circuit comprises arrays of fluid nozzles (Fig 2, flow regulation elements 50 and 46; Para 0029, those flow regulation elements may be nozzles) and an associated viscosity switching valve positioned to allow or block flow to the interior production flow passage (Fig 2, valve 62 controls the flow into the interior passage via pathway 34).  
While Moen teaches there is “at least one flow control device 32” with each screen assembly with “a plurality of base pipe ports 34” (Para 0023), Moen is not explicit on a plurality of associated viscosity switches. 
Veit teaches a plurality of associated viscosity switches (Fig 2B-Fig 3, Para 0027, “flow control assembly 120 houses one or more valves depicted as autonomous closure mechanisms 122”; each of the “more” than one valves is a viscosity switch; Para 0028, there may be “any number of autonomous closure mechanisms 122”. Abstract, these are also viscosity controlled valving devices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by having a plurality of associated viscosity switches as disclosed by Veit because Veit makes clear that having a plurality of the viscosity switches/valves can be predictably implemented in a downhole flow control device (Para 0027-0028). Further having an additional flow control device would allow additional hydrocarbon fluid to be processed and increasing valuable fluid produced from the reservoir.  As modified, the examiner merely proposes to utilize a plurality of the viscosity switches as suggested by Veit, but preserve the functionality and relative positioning of the analogous viscosity switch 62 of Moen. 
 
Regarding claim 13, Moen further teaches wherein the associated viscosity switching valves open or close depending on the viscosity of the well fluid flowing through the viscosity pressure loss device and the arrays of fluid nozzles (Para 0027, the system including flow control nozzles 50 and 46; and viscosity pressure loss device 48, and in cooperation with the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”).  

Regarding claim 15, Moen further teaches wherein the arrays of fluid nozzles and the associated viscosity switching valves utilize pressure differentials which close viscosity switching valves in the presence of a gas flow (Para 0024, the device is “configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid” and “configured to optimize a flow of oil versus gas”; Para 0027, the system including flow control nozzles 50 and 46, in combination with the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”).  

Regarding claim 16, Moen further teaches wherein the arrays of fluid nozzles and the associated viscosity switching valves utilize pressure differentials which close viscosity switching valves in the presence of a water flow (Para 0024, “configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid” and “configured to optimize a flow of […] oil versus water; Para 0027, the system including flow control nozzles 50 and 46 and the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”).  

Regarding claim 17, Moen teaches a method, comprising:  
placing a sand screen assembly comprising a base pipe (Fig 1, pipe 26), and a flow control device (Fig 1, fluid control devices 32, Fig 2, specifically, the elements upstream of element 62), and a viscosity switching valve (Fig 2, valve 62) in a well completion (Fig 1, sand screen assembly 22 with the elements recited above is a part of a well completion assembly 20);  
deploying the well completion in a wellbore (Fig 1, the well completion assembly 20 is in wellbore 28); and then 
using the flow control device of the sand screen assembly (Fig 1, fluid control devices 32 are found in each of the sand screen assemblies 22, there are at least two shown) to automatically open or close the viscosity switching valve based on the viscosity of well fluid flowing into the sand screen assembly (Fig 1, Fig 2, each fluid control device 32 found in the plurality of sand screen assemblies 22 shown, each flow control device has a valve 62/viscosity switching valve; Para 0027, “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”; Para 0024 “flow control device or devices 32 may be used to automatically change flow performance of the well completion system 20 as fluid properties change. For example, the flow control device or devices 32 may be configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid”);
the method further comprising:
	 constructing the flow control device with a production circuit  (Fig 2, production circuit includes at least flow regulation elements 50 and 46; Para 0029, those flow regulation elements may be nozzles) and a metering circuit working in cooperation with the production circuit to control flow of the well fluid through the production circuit based on the viscosity of the well fluid (Fig 2, meter circuit comprising at least regulation elements 48 and 52, pressure path segments 58 and 60; Para 0027 these elements and the pressure passages 58 and 60 in particular causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”; Para 0024 “flow control device or devices 32 may be used to automatically change flow performance of the well completion system 20 as fluid properties change. For example, the flow control device or devices 32 may be configured to allow a higher flow rate of viscous oil versus restricting the flow rate of a less viscous fluid”); and 
forming the metering circuit with a filter (Para 0022, Fig 1, “the filter media 24”), a viscosity pressure loss device (Fig 2, Para 0026 flow regulation element 48 may be a tube which would result in frictional pressure losses as it flows; this would be a viscosity dependent pressure loss), and a metering device positioned sequentially (Fig 2, flow regulation element 52; Para 0029, flow regulation element 52 may a nozzle which is broadly construed as being a metering orifice as it is an opening which influences the amount of fluid flowing through the flow control device and it is positioned sequentially after 48).
Moen is not explicit on wherein the base pipe and sand screen are deployed concurrently in the wellbore. 
Walker teaches wherein the base pipe and sand screen are deployed concurrently in the wellbore (Fig 1, additional sand screen 72 of the sand screen assembly 70, this is positioned around the base pipe as seen in Fig 1. By virtue of its attachment the entire assembly must be run in hole together).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by using the multi-layer sand screen assembly as disclosed by Walker because it is “premium-type sand control screen” (Para 0041). The examiner notes that as modified the filter media would be element 74. 
 Moen as modified by Walker teaches and wherein the filter is located in an annular space between the sand screen and the base pipe (Fig 8, Fig 1 of Walker, the filter 74 is located between the sand screen/outer shroud 72, Fig 1 of Walker, pipe 24; see also Fig 1 of Moen where, as modified, having an additional layer to element 24 would result in the filter having the recited positioning).
While Moen teaches there is “at least one flow control device 32” with each screen assembly with “a plurality of base pipe ports 34” (Para 0023), Moen is not explicit on viscosity switching valves. 
Veit teaches viscosity switching valves (Fig 2B-Fig 3, Para 0027, “flow control assembly 120 houses one or more valves depicted as autonomous closure mechanisms 122”; each of the “more” than one valves is a viscosity switch; Para 0028, there may be “any number of autonomous closure mechanisms 122”. Abstract, these are also viscosity controlled valving devices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by having a plurality of associated viscosity switches as disclosed by Veit because Veit makes clear that having a plurality of the viscosity switches/valves can be predictably implemented in a downhole flow control device (Para 0027-0028). Further having an additional flow control device would allow additional hydrocarbon fluid to be processed and increasing valuable fluid produced from the reservoir.  As modified, the examiner merely proposes to utilize a plurality of the viscosity switches as suggested by Veit, but preserve the functionality and relative positioning of the analogous viscosity switch 62 of Moen. 

Regarding claim 19, Moen further teaches forming the production circuit with arrays of fluid nozzles (Fig 2, flow regulation elements 50 and 46; Para 0029, those flow regulation elements may be nozzles) working in cooperation with the viscosity switching valves (Para 0027, the system including flow control nozzles 50 and 46 and the pressure passages 58 and 60 causes a pressure differential, the “differential pressure shifts the valve 62 to a corresponding position which regulates a total flow of fluid”; these are the more than one valves as modified by Veit).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 20150060084 A1), in view of Walker (US 20100024889 A1), further in view of Veit (US 20150021019 A1), further in view of Gaudette (US 20090101342 A1).

Regarding claim 14 Moen is silent on wherein the viscosity pressure loss device comprises a bead filled tube.  
	Gaudette teaches a viscosity pressure loss device comprises a bead filled tube (Para 0023 a conduit is filled with “granular element such as […] beads” which yields “the desired permeability for a selected pressure drop”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moen by using a bead filled tube as disclosed by Gaudette because Gaudette describes a bead filled tube as an alternative means for constructing a pressure loss device instead of other tubes such as a small diameter capillary tube (Para 0023 of Gaudette).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676